Timlin, J.
I concur in this decision because it appears to me that the business carried on by employer and engaged in by employee was of that hazardous nature in which the law imposes upon an employer the duty to make and promulgate rules for conducting the operations of the shop. This, duty is not performed by mere perfunctory publication of rules, but some care and diligence is required in seeing that such rules are put into practice and not habitually disregarded. I do not think the rule of this case should be extended to include less hazardous occupations, because it trenches so closely upon the fellow-servant rule. The liability incurred under this rule seems also to differ from that incurred by knowingly retaining in the service an incompetent employee, in that in the latter case all the acts of negligence must have been those of one fellow-servant, while here they may be a series of negligent acts or omissions indulged in by several otherwise competent fellow-servants with the knowledge, actual or presumed, of the employer.
A motion for a rehearing was denied May 14, 1912.-